Per Curiam,
Florence Addicks is a daughter of the late J. Edward Addicks and his wife, Laura Butcher Addicks. After her death he married her sister, Rosalie Butcher, from whom he was divorced and whose name was changed from Addicks to Butcher by an act of the legislature of *523Delaware. Florence Addicts lived with her up to the time of her death, and, by her will, became her sole legatee and devisee, designated by the testatrix as the “daughter of my heart.” The claim of the Commonwealth, disallowed by the court below, is for collateral inheritance tax upon her estate, and it was properly disallowed under the Act of April 22, 1905, P. L. 258, for Florence Addicts, though a niece of the testatrix, was still a child of her “former husband.”
Decree affirmed.